Exhibit 10.207

RETENTION AGREEMENT
RETENTION AGREEMENT dated the 8th day of January, 2015 between ENDO HEALTH
SOLUTIONS INC. (“Endo”), a wholly-owned subsidiary of Endo International plc,
and CAROLINE B. MANOGUE (“Ms. Manogue” and together with Endo, the “Parties”).
WHEREAS, Ms. Manogue is serving as Endo’s Executive Vice President and Chief
Legal Officer, pursuant to an Agreement entered into on December 19, 2007 (the
“Employment Agreement”);
WHEREAS, Ms. Manogue has provided Endo with notice that she intends to terminate
her employment with Endo, and she will cease to serve as Executive Vice
President and Chief Legal Officer;
WHEREAS, Endo wishes to retain Ms. Manogue in her current position for a
transition period and thereafter as a consultant to provide consulting services
to Endo for a period of time following the termination of her employment; and
WHEREAS, Endo and Ms. Manogue desire to enter into this Retention Agreement
(this “Agreement”) to set forth the Parties’ agreement as to Ms. Manogue’s
entitlements and continuing obligations in connection with her termination of
employment and her role as a consultant to Endo.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
1.
Capitalized Terms. Unless otherwise defined herein, capitalized terms shall have
the meaning set forth in the Employment Agreement.

2.
Termination Date. The Parties agree that July 1, 2015 shall be Ms. Manogue’s
last day of employment with Endo (the “Termination Date”). Ms. Manogue’s service
as Executive Vice President and Chief Legal Officer shall terminate as of the
Termination Date (or, following reasonable notice to Ms. Manogue, such earlier
date that Endo appoints a successor). Endo shall continue to pay Ms. Manogue at
her current rate of Salary and continue all of her Benefits through the
Termination Date, in accordance with the terms of the Employment Agreement.
Effective as of the Termination Date (or such earlier date that Endo appoints a
successor), Ms. Manogue hereby resigns from all positions she holds as an
officer, director or otherwise with respect to Endo and its affiliates.

3.
Retention Payment. Subject to Ms. Manogue’s continued employment with Endo
pursuant to the terms of the Employment Agreement through the Termination Date,
and subject to Ms. Manogue executing the general release of claims attached
hereto as Annex A (the “Release”) within twenty-one (21) days following the
Termination Date and not revoking her consent to such Release within seven (7)
days of such execution, Ms. Manogue shall receive payment of $500,000 in cash
within sixty (60) days following the Termination Date. For the avoidance of


1



--------------------------------------------------------------------------------

Exhibit 10.207

doubt, if Endo appoints a successor to Ms. Manogue prior to the Termination
Date, subject to the execution and non-revocation of the Release as set forth
above, Ms. Manogue shall still be entitled to receive, and shall receive within
sixty (60) days following the Termination Date, the retention payment referred
to in this paragraph so long as Ms. Manogue provides transition support to such
successor.
4.
Remuneration Upon Termination. The Parties acknowledge that in connection with
Ms. Manogue’s termination of employment with Endo, she shall be entitled to (or
eligible for, as the case may be) the following:

(a)
any accrued but unpaid salary or vacation pay, which shall be paid to her in
accordance with Endo’s policies with respect to such remuneration, and Ms.
Manogue’s vested rights under any benefit plan maintained by Endo or its
affiliates, which shall be governed by the terms and conditions of the
appropriate plan document;

(b)
subject to Ms. Manogue executing the Release within twenty-one (21) days
following the Termination Date and not revoking her consent to such Release
within seven (7) days of such execution and Ms. Manogue satisfying her
obligations under Section 5 of this Agreement, Ms. Manogue will receive her
Incentive Compensation (as defined in the Employment Agreement) based on her
then current target and Endo’s actual performance for 2015 and prorated based on
the number of days elapsed through the Termination Date, with such amount
payable at such time the Incentive Compensation is paid to employees who have
not experienced a termination of employment;

(c)
subject to Ms. Manogue executing the Release within twenty-one (21) days
following the Termination Date and not revoking her consent to the Release
within seven (7) days of such execution and Ms. Manogue satisfying her
obligations under Section 5 of this Agreement, (1) any outstanding and unvested
stock options shall continue to vest during the Consulting Period (as defined
below), provided that any stock options that remain unvested as of the
termination of the Consulting Period shall terminate upon such date; (2) the
outstanding performance share units granted to Ms. Manogue in 2013 shall vest,
without proration and disregarding any provisions regarding continued
employment, consistent with the terms contained therein and based upon
achievement of the actual performance criteria applicable to such awards and any
portion of such units that are not earned shall be forfeited; and (3) in
consideration for her service through the Termination Date and her agreement to
provide services during the Consulting Period, each other equity compensation
award shall, as of the Termination Date, be treated in accordance with the
provisions applicable to a termination of employment without Cause (as defined
in the Employment Agreement).

5.
Consulting Services.


2



--------------------------------------------------------------------------------

Exhibit 10.207

(a)
For a period beginning on the Termination Date and expiring July 1, 2016 (the
“Consulting Period”), Ms. Manogue agrees to perform for Endo services related to
company business and legal matters as directed by Endo (the “Services”).  Ms.
Manogue shall not be required to perform more than 20 hours of Services per
week. All Services will be performed by Ms. Manogue with a level of skill and
care generally exercised by others performing the same or similar services. In
performing the Services, Ms. Manogue will comply fully with all applicable laws,
and all applicable policies of Endo and its affiliates.

(b)
In exchange for the Services performed hereunder:

(i)
Endo agrees to pay Ms. Manogue an aggregate amount equal to $500,000 in cash,
which shall be payable in substantially equal portions no less frequently than
monthly;

(ii)
subject to Ms. Manogue executing the general release of claims attached hereto
as Annex B (the “Second Release”), within 21 days following the expiration or
termination of the Consulting Period (as it may have been extended) pursuant to
the terms hereof, and the applicable seven (7) calendar day revocation period
expiring without revocation, and Ms. Manogue satisfying her obligations under
this Section 5 of this Agreement, Ms. Manogue will be provided continued
coverage for herself and her dependents under any health, medical, dental,
vision or life insurance program or policy in which Ms. Manogue was eligible to
participate as of the Termination Date, until the termination of the Consulting
Period, at the rates applicable to active employees; provided that such coverage
shall become secondary to any coverage provided to Ms. Manogue by a subsequent
employer and to any Medicare coverage for which Ms. Manogue becomes eligible.
After such period, Ms. Manogue and her dependents who are qualified
beneficiaries shall be entitled, at Ms. Manogue's election and cost, to eighteen
(18) months of continuation coverage at COBRA rates;

(iii)
Endo shall reimburse Ms. Manogue for any reasonable and documented out of pocket
travel and meal expenses incurred by Ms. Manogue in providing the Services,
provided that they are consistent with Endo’s travel policy and that appropriate
proof of expenditure is provided;

(iv)
subject to Ms. Manogue executing the Second Release, within 21 days following
the expiration or termination of the Consulting Period (as it may have been
extended) pursuant to the terms hereof, and the applicable seven (7) calendar
day revocation period expiring without revocation, any vested stock options held
by Ms. Manogue that remain outstanding at the expiration of the Consulting
Period shall remain exercisable for 1 year following termination of the
Consulting Period.


3



--------------------------------------------------------------------------------

Exhibit 10.207

(c)
Ms. Manogue may terminate the Services by written notice at any time.  Endo may
terminate the Services only for Cause.  On termination of the Services under
this Section 5(c) prior to July 1, 2016, no further payments or benefits shall
be due to Ms. Manogue under Sections 4 or 5 of this Agreement (other than under
Section 5(b)(iii)). 

(d)
In all matters relating to the Services, Ms. Manogue shall be acting as an
independent contractor. Neither Ms. Manogue, nor any affiliated employees or
subcontractors, shall be the agent(s) or employee(s) of Endo under the meaning
or application of any federal or state laws, including but not limited to
unemployment insurance or worker’s compensation laws.  Ms. Manogue will be
solely responsible for all income, business or other taxes such as social
security and unemployment payable as a result of fees paid for the Services. 
Ms. Manogue shall not sign any agreements or make any commitments on behalf of
Endo, or bind Endo in any way, nor shall Ms. Manogue make any public statements
on behalf of or with respect to Endo, in each case without prior express written
authorization from Endo.

6.
Confidentiality. The Article entitled “Non-Disclosure Covenant” as set forth in
the Employment Agreement shall continue to apply.

7.
Restrictive Covenants. The Article entitled “Non-Competition and
Non-Interference” as set forth in the Employment Agreement, is incorporated by
reference herein; provided, however, that nothing in this Agreement shall limit
in any way Ms. Manogue’s ability to engage in the practice of law. For the
avoidance of doubt, the “Employment Period” (as defined in the Employment
Agreement) shall not include the Consulting Period and the “Post-Employment
Period” (as defined in the Employment Agreement) shall commence on the
Termination Date. Endo’s right to injunctive relief and additional remedies as
set forth in Section 9.1 of the Employment Agreement shall continue to apply.

8.
Nondisparagement and Cooperation

(a)
Nondisparagement. Ms. Manogue covenants that she will not disparage or encourage
or induce others to disparage Endo or its affiliates, together with all of their
respective past and present directors and officers, as well as their respective
past and present managers, officers, shareholders, partners, employees, agents,
attorneys, servants and customers and each of their predecessors, successors and
assigns (collectively, the “Endo Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with Endo and its
affiliates. Endo agrees that neither Endo nor any director or officer, will make
any statement that disparages Ms. Manogue or encourages or induces others to
disparage Ms. Manogue. The term “disparage” includes, without limitation,
comments or statements adversely affecting in any manner (i) the conduct of the
business of the Endo Entities and Persons or Ms. Manogue, or (ii) the


4



--------------------------------------------------------------------------------

Exhibit 10.207

business reputation of the Endo Entities and Persons or Ms. Manogue. Nothing in
this Agreement is intended to or shall prevent either party from providing, or
limiting testimony in response to a valid subpoena, court order, regulatory
request or other judicial, administrative or legal process or otherwise as
required by law, or in arbitration under this Section 8.
(b)
Ms. Manogue agrees to cooperate fully with Endo and its affiliates in all
matters concerning: (i) requests for information about the services or advice
Ms. Manogue provided to Endo during her employment with Endo, its affiliates and
their predecessors, (ii) the defense or prosecution of any claims or actions now
in existence or which may be brought in the future against or on behalf of Endo,
its affiliates and their predecessors which relate to events or occurrences that
transpired while Ms. Manogue was employed by Endo, its affiliates or their
predecessors or (iii) any investigation or review by any federal, state or local
regulatory, quasi-regulatory or self-governing authority as any such
investigation or review relates to events or occurrences that transpired while
Ms. Manogue was employed by Endo, its affiliates and their predecessors. Ms.
Manogue’s cooperation shall include: (A) being available to meet and speak with
officers or employees of Endo, Endo’s counsel or any third-parties at the
request of Endo at times and locations to be determined by Endo, (B) giving
accurate and truthful information at any interviews and accurate and truthful
testimony in any legal proceedings or actions, (C) producing all documents in
Ms. Manogue’s possession or control that Ms. Manogue is requested to produce,
(D) executing accurate and truthful documents, and (E) taking such other actions
as may reasonably be requested by Endo and/or Endo’s counsel to effectuate the
foregoing. Ms. Manogue will not furnish information to or cooperate with any
non-governmental entity (other than Endo) in connection with any proceeding or
legal action involving Endo, its affiliates and their predecessors.

(c)
Endo will reimburse Ms. Manogue for any reasonable, out-of-pocket travel, hotel
and meal expenses incurred in connection with Ms. Manogue’s performance of
obligations pursuant to this Section 8 for which Ms. Manogue has obtained prior
approval from Endo.

(d)
Nothing in this Agreement is intended to or shall preclude Ms. Manogue from
providing accurate and truthful testimony in response to a valid subpoena, court
order, regulatory request or other judicial, administrative or legal process or
otherwise as required by law, in which event Ms. Manogue shall notify Endo in
writing as promptly as practicable after receiving any such request of the
anticipated testimony and at least ten (10) days prior to providing such
testimony (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible).

9.
Representations. Ms. Manogue represents and agrees that, except for any concerns
which she has previously identified to Endo, she is not aware of and has not
engaged in any violations of any laws, rules or regulations with respect to any


5



--------------------------------------------------------------------------------

Exhibit 10.207

accounting, financial, reporting, regulatory or any other others at Endo or its
affiliates by any of their respective officers, directors, employees, agents or
any other person providing services to them.
10.
Other Company Policies. Ms. Manogue agrees that she shall continue to be bound
by and comply with the terms of any policies of Endo and its affiliates that
survive termination of employment and shall comply fully with such policies
during the Consulting Period.

11.
Indemnification. From and after the date hereof, Ms. Manogue shall be
indemnified by Endo to the maximum extent permitted by applicable law. Endo
agrees that Ms. Manogue will be covered by Endo’s directors’ and officers’
liability insurance in connection with her service as an officer and/or director
and consultant of Endo or any of its affiliates, as well as the indemnification
agreement dated May 5, 2009, between Endo and Ms. Manogue (the “Indemnification
Agreement”).

12.
Release by Endo. On both the Termination Date and at the conclusion of the
Consulting Period, Endo shall execute and deliver to Ms. Manogue the release
attached to this Agreement as Annex C.

13.
Section 409A; Other Tax Matters. The Parties intend for the payments and
benefits under this Agreement to be exempt from Section 409A or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section, and intend that this Agreement shall be construed and
administered in accordance with such intention. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding any other provision of this Agreement, Endo may
withhold from amounts payable under this Agreement all amounts that are required
or authorized to be withheld, including, but not limited to, federal, state,
local and foreign taxes required to be withheld by applicable laws or
regulations.

14.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.

15.
Entire Agreement. This Agreement, together with the Indemnification Agreement,
set forth the entire agreement between Ms. Manogue and Endo concerning the
termination of Ms. Manogue’s employment and the provision of consulting
services, and, except as otherwise provided herein (and except for Section
6.5(h) of the Employment Agreement, which shall survive in accordance with its
terms), this Agreement supersedes any other written or oral promises concerning
the subject matter of this Agreement, including, without limitation, those set
forth in the Employment Agreement. No waiver or amendment of this Agreement will
be effective unless it is in writing, refers to this Agreement, and is signed by
Ms. Manogue and the Chief Executive Officer of Endo.


6



--------------------------------------------------------------------------------

Exhibit 10.207



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
ENDO HEALTH SOLUTIONS INC.

By:
/s/ Rajiv De Silva
 
 
 
EMPLOYEE
 
/s/ Caroline B. Manogue
CAROLINE B. MANOGUE


7



--------------------------------------------------------------------------------

Exhibit 10.207

ANNEX A
General Waiver & Release
THIS RELEASE AGREEMENT (the “Release”) is made by and between Caroline B.
Manogue (“Executive”) and Endo Health Solutions Inc. (the “Company”).
1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Retention
Agreement between Executive and the Company dated as of [ ], (the “Retention
Agreement”), Executive, for herself, her successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries, and affiliates,
together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Release: (i) relating
in any way to Executive’s employment relationship with the Company or any of the
Releasees, or the termination of Executive’s employment relationship with the
Company or any of the Releasees; (ii) arising under or relating to the
Employment Agreement (as defined in the Retention Agreement); (iii) arising
under any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (a) any rights Executive may have, from and after the date
the Release is executed; (b) any rights to indemnification that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law or any other indemnification agreement entered into between Executive
and the Company; (c) any rights Executive may have that arise under (or that are
preserved by) the Employment Agreement; (d) Executive’s ability to bring
appropriate proceedings to enforce the Release; (e) any rights or claims
Executive may have that cannot be waived under applicable law or are based on
any illegal conduct by the Company; and (f) any claim against any Releasee that
brings a claim against Executive (collectively, the “Excluded Claims”).
Executive further acknowledges and agrees that, except with respect to Excluded
Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of Executive’s employment


8

--------------------------------------------------------------------------------

Exhibit 10.207

with the Company or any of the Releasees, and that no further payments or
benefits are owed to Executive by the Company or any of the Releasees.
2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.

3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least twenty-one (21) calendar days to consider the
Release, although Executive may sign it sooner if Executive wishes. In addition,
once Executive has signed the Release, Executive shall have seven (7) additional
days from the date of execution to revoke Executive’s consent and may do so by
writing to: ___________. The Release shall not be effective, and no payments
shall be due hereunder, earlier than the eighth (8th) day after Executive shall
have executed the Release and returned it to the Company, assuming that
Executive had not revoked Executive’s consent to the Release prior to such date.

4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.

5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.


9

--------------------------------------------------------------------------------

Exhibit 10.207

7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.
IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.
ENDO HEALTH SOLUTIONS INC.
 
Caroline B. Manogue
.
 
 
 
Dated:
 
 
Dated:
 


10

--------------------------------------------------------------------------------

Exhibit 10.207

ANNEX B
General Waiver & Release
THIS RELEASE AGREEMENT (the “Second Release”) is made by and between Caroline
Manogue (“Executive”) and Endo Health Solutions Inc. (the “Company”).
1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Retention
Agreement between Executive and the Company dated as of [ ], (the “Retention
Agreement”), Executive, for herself, her successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries, and affiliates,
together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Second Release: (i)
relating in any way to Executive’s consulting relationship with the Company or
any of the Releasees, or the termination of Executive’s consulting relationship
with the Company or any of the Releasees; (ii) arising under or relating to the
Employment Agreement (as defined in the Retention Agreement); (iii) arising
under any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Second Release shall in
any way diminish or impair: (a) any rights Executive may have, from and after
the date the Second Release is executed; (b) any rights to indemnification that
may exist from time to time under the Company’s certificate of incorporation or
bylaws, or state law or any other indemnification agreement entered into between
Executive and the Company; (c) any rights Executive may have that arise under
(or that are preserved by) the Employment Agreement; (d) Executive’s ability to
bring appropriate proceedings to enforce the Second Release; (e) any rights or
claims Executive may have that cannot be waived under applicable law or are
based on any illegal conduct by the Company; and (f) any claim against any
Releasee that brings a claim against Executive (collectively, the “Excluded
Claims”). Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of


11

--------------------------------------------------------------------------------

Exhibit 10.207

Executive’s employment with the Company or any of the Releasees, and that no
further payments or benefits are owed to Executive by the Company or any of the
Releasees.
2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.

3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Second Release.
Executive understands and agrees that Executive has the right and has been given
the opportunity to review the Second Release with an attorney of Executive’s
choice should Executive so desire. Executive also agrees that Executive has
entered into the Second Release freely and voluntarily. Executive further
acknowledges and agrees that Executive has had at least twenty-one (21) calendar
days to consider the Second Release, although Executive may sign it sooner if
Executive wishes. In addition, once Executive has signed the Second Release,
Executive shall have seven (7) additional days from the date of execution to
revoke Executive’s consent and may do so by writing to: ___________. The Second
Release shall not be effective, and no payments shall be due hereunder, earlier
than the eighth (8th) day after Executive shall have executed the Second Release
and returned it to the Company, assuming that Executive had not revoked
Executive’s consent to the Second Release prior to such date.

4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.

5.
The Second Release is executed by Executive voluntarily and is not based upon
any representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Second Release and that Executive has not
been pressured or in any way coerced into executing the Second Release.

6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified


12

--------------------------------------------------------------------------------

Exhibit 10.207

or exemplified copy of such award or judgment shall be conclusive evidence of
the fact and amount of such award or judgment.
7.
The Second Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

8.
The Second Release shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Second Release
as of the date and year first written above.
IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.
ENDO HEALTH SOLUTIONS INC.
 
Caroline B. Manogue
.
 
 
 
Dated:
 
 
Dated:
 


13

--------------------------------------------------------------------------------

Exhibit 10.207

ANNEX C
General Waiver & Release
THIS RELEASE AGREEMENT (the “Release”) is made by and between Caroline B.
Manogue (“Executive”) and Endo Health Solutions Inc. (the “Company”).
1.
FOR AND IN CONSIDERATION of the services provided in the Retention Agreement
between Executive and the Company dated as of January __, 2015, (the “Retention
Agreement”), the Company, for itself, its affiliates, parents, subsidiaries,
shareholders, successors and assigns, executors and administrators, and each of
their subsidiaries, affiliates, predecessors, successors and assigns, now and
forever hereby releases and discharges Ms. Manogue, together with all of her
past and present affiliates, together with each of their officers, directors,
stockholders, partners, employees, agents, representatives and attorneys, and
each of their subsidiaries, affiliates, estates, predecessors, successors, and
assigns (hereinafter collectively referred to as the “Releasees”) from any and
all rights, claims, charges, actions, causes of action, complaints, sums of
money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected, which the Company or the
Company’s affiliates, executors, administrators, successors or assigns ever had,
now has or may hereafter claim to have by reason of any matter, cause or thing
whatsoever; arising from the beginning of time up to the date upon which the
Company signs this Release; provided, however, that the Company is not releasing
Executive from any claims based on any illegal conduct by Executive.

2.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

3.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.


14

--------------------------------------------------------------------------------

Exhibit 10.207

4.
The Release shall inure to the benefit of and be binding upon Executive and its
successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.
IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.
ENDO HEALTH SOLUTIONS INC.
 
Caroline B. Manogue
.
 
 
 
Dated:
 
 
Dated:
 


15